Order entered November g3 , 2012




                                               In The
                                      Court of Rppeafcs
                           jf iftb /113iotritt of Mexaci at 710allao
                                       No. 05-12-00689-CR

                                   GARY_MYRE,Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                   Kaufman County, Texas
                              Trial Court Cause No. 30519CC

                                             ORDER
       The Court ORDERS court reporter Lindsy Conrad to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State's Exhibit nos. 4, 8, and 9.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Lindsy

Conrad, Deputy Official Court Reporter, Collins Realtime Reporting, 1700 Pacific Avenue, Suite

2410, Dallas, Texas 75201, and to counsel for all parties.




                                                        DAVID L. BRIDGES
                                                        JUSTICE